DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the claims filed on 09/07/2021.
Claims 1 and 11 are amended.
Claims 9 and 19 are cancelled.
Claims 21 and 22 are newly added.
The TITLE is amended by the Examiner’s Amendment below.
Claims 1-8, 10-18, and 20-22 are currently pending and have been allowed. 

Information Disclosure Statement 
Information Disclosure Statement received 07/29/2021 has been reviewed and considered.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


The application has been amended as follows:
In the Title
SYSTEM AND METHOD FOR PERSONALIZED ITEM RECOMMENDATIONS THROUGH LARGE-SCALFE DEEP-EMBEDDING ARCHITECTURE

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The independent claims have been amended to include the allowable subject matter of claims 9 and 19, as indicated in the Action mailed 06/04/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNEDY A GIBSON-WYNN whose telephone number is (571)272-8305. The examiner can normally be reached M-F 8:30-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/K.G.W./
Examiner, Art Unit 3625                                                                                                                                                                                                 
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625